Exhibit 10.9

Amendment No. 5 to Collaboration and License Agreement

This Amendment No. 5 to Collaboration and License Agreement (this “Amendment No.
5”) is made and effective as of July 31, 2016, by and between Proteostasis
Therapeutics, Inc., a corporation existing under the laws of the State of
Delaware, having a place of business at 200 Technology Square, 4th Floor,
Cambridge, MA 02139 (“PTI”) and Astellas Pharma Inc., a Japanese corporation
having its principal place of business at 5-1 Nihonbashi-Honcho 2-Chome,
Chuo-ku, Tokyo 103-8411, Japan (“Astellas”). Each of Astellas and PTI is
sometimes referred to individually herein as a “Party” and collectively as the
“Parties”.

Reference is hereby made to that certain Collaboration and License Agreement
dated November 4, 2014 and amended on May 1, 2015, August 5, 2015, December 1,
2016, and January 31, 2016, by and between the Parties (the “Agreement”).
　Capitalized terms used, but not defined herein shall have the meanings ascribed
to such terms in the Agreement.

WHEREAS, the Parties now wish to further amend the Agreement pursuant to the
terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises, the mutual covenants contained
herein and other valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties hereby agree as follows:

1. Section 5.2(b) is deleted in its entirety and replaced with the following
language:

“(b) Responsibilities of the JRC. The JRC will:

(i) review the Research Plan, including the Research Budget, for each Project;

(ii) discuss progression of the Active Compounds (but not Discontinued
Compounds) through each phase in accordance with the Research Plan for each
Project;

(iii) establish and monitor progress against the objectives of the Research Plan
for each Project;

(iv) review and approve any revisions to the Research Plan for each Project,
including the Research Budget, proposed by either Party from time to time as
needed;

(v) exchange and review scientific information and data relating to the
activities being conducted under the Research Plan for each Project;

(vi) assess the results of each of the Disease Selection Phase, the HTS Phase
and the Optimization Phase and present its assessment to Astellas;

(vii) determine if the criteria defined in the Research Plan as amended with
respect to the Initial Project pursuant to Section 2.3(b) for nine (9) months,
twelve (12) months, and eighteen (18) months,

 

1



--------------------------------------------------------------------------------

respectively, after the designation of Hit Series by Astellas (Nine (9)-Month
Criteria, Twelve (12)-Month Criteria, and Eighteen (18)-Month Criteria,
respectively) are achieved; and

(viii) make such other decisions as are expressly allocated to the JRC under
this Agreement.”

2. Section 12.2(b)(ii) is deleted in its entirety and replaced with the
following language:

“(ii) Project Termination. Notwithstanding aforementioned, Astellas may also
terminate this Agreement on a Project-by-project basis, in its sole discretion,
by providing written notice of termination to PTI:

(A) within twenty (20) Business Days following presentation of the results from
each of the Disease Selection Phase (with respect to any Additional Projects)
and the HTS Phase to the JRC;

(B) with respect to any Additional Projects, if the Disease Selection Phase is
not completed in accordance with the objectives set forth in the then-current
Research Plan within three (3) months from the date specified for completion of
such phase in such then-current Research Plan;

(C) if the HTS Phase is not completed in accordance with the objectives set
forth in the then-current Research Plan within six (6) months from the date
specified for completion of such phase in such then-current Research Plan;

(D) if JRC determined Nine (9)-Month Criteria, Twelve (12)-Month Criteria or
Eighteen (18)-Month Criteria in the then-current Research Plan are not achieved
in accordance with Section 5.2(b)(vii); or

(E) within sixty (60) days following presentation of the results of the
Optimization Phase to the JRC.

In the event that Astellas does not terminate a Project during the Research Term
pursuant to paragraphs (B) and (C) of this Section 12.2(b)(ii) (Project
Termination) above, Astellas will continue to fund the Project through the
immediately following phase of the Project in accordance with Section 6.2
(Research Expenses).”

3. Except as amended hereby, all other terms of the Agreement shall remain
unchanged and in full force and effect.

4. This Amendment No. 5 will be governed by, and construed in accordance with,
the laws of the state of New York, without taking into consideration any choice
of law principles that would lead to the application of the laws of another
jurisdiction.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Amendment No. 5 to be executed
by their duly authorized representatives.

 

ASTELLAS PHARMA INC.     PROTEOSTASIS THERAPEUTICS, INC. By:  

/s/ Shunichiro Matsumoto

    By:  

/s/ Meenu Chhabra

 

Name: Shunichiro Matsumoto

Title: Vice President, Innovation Management

     

Name: Meenu Chhabra

Title: President and Chief Executive Officer

 

3